1 Reported in 258 N.W. 575.
The jury returned a verdict finding that the defendant is the father of a child born to the complainant, Myrtle Running Wahl. Defendant appeals from an order denying his alternative motion for judgment in his favor or, if that be denied, for a new trial.
Defendant urges that the evidence was wholly insufficient to sustain the verdict returned, and that raises the only substantial question in the case. It is sufficient here to say that the complainant gave testimony which, if believed by the jury, was sufficient to justify the verdict returned. The jury saw and observed the witnesses, and it was for the jury to pass upon their credibility and the weight to be given to their testimony. The trial judge who heard the case and saw and heard the witnesses on the stand and observed their manner of testifying has approved the verdict, and we cannot disturb it. No other question of any importance is raised by the appeal.
The order appealed from is affirmed. *Page 384